DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed August 13, 2021, are responsive to the Restriction/Election Requirement mailed June 24, 2021.  Claims 1-25 were previously pending and claims 1, 6, 8-9, 18-21, 23, and 25, have been amended.  Claims 1-25 are therefore currently pending and considered in this office action.
Pertaining to Election/Restriction in the previous office action
Restriction was required under 35 U.S.C. 121.  Applicant’s amendment has removed the necessity for the restriction.  Applicant’s election of claims 1-8 in the reply filed on August 13, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Nonetheless, because the amendment has alleviated the need for restriction/election, the point is moot.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


		Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:

Step 2A, Prong 1:
 These claims also recite, inter alia,
“identifying a merchant-initiated step in a product purchase flow of the product; performing a concurrent competitive online search of the product upon the merchant-initiated step of the product purchase flow; and presenting a result of the concurrent competitive online search.” Claim 1.

“creating a product request data record for the product as a result of identifying the merchant-initiated step; transmitting the product request data record to a competitive analysis engine; creating a search request data record from the product request data record; transmitting the search request data record from the competitive analysis engine to a search request computer; receiving a search result data record from a search result computer; analyzing the search result data record by the competitive analysis engine to create a competitive analysis result data record containing a competitive analysis of the product; and presenting the result of the concurrent competitive online search includes transmitting the competitive analysis result data record from the competitive analysis engine to an interface device associated with the product purchase flow.” Claim 9.

“identifying the merchant-initiated step in the product purchase flow of the product comprises receiving, from an interface device, an indication of initiation of the product purchase flow for the product; and performing the concurrent competitive online search of the product comprises: creating a product request data record for the product; transmitting the product request data record to a competitive analysis engine; and receiving a competitive analysis result data record containing a promotion recommendation for the product.” Claim 23.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that each on its own recites an abstract idea and in combination they altogether simply recite a more detailed abstract idea.  The recited abstract idea falls within the groupings of abstract ideas described as mental processes 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a search request computer, a search result computer, and an interface device.  These additional elements have been considered individually, in combination, and altogether as a whole together with the functions they perform, e.g., the interface device and computers appear to be merely incidentally recited tangentially to the method.  The “interface device” is not further identified, and the computers are mere vaguely identified generic computers identified only by the roles of recipient and transmitter of a search request and results (the apparent distinction between the computer receiving the request and the computer from which the result of the request is received making it all the more clear that any distinction is purely incidental).  Whatever device or devices is or are primarily involved in the implementation of the steps, acts, or functions, remains unidentified other than by the suggestion in preamble that the MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are only vaguely identified as noted above, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
MPEP 2106.05(f).  The claims invoke computer implementation as merely hinted tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea in any case does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, other than claims 9 and 23 discussed above, dependent claims 2-8, 10-22, and 24-25 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further identify the data and manipulations of data that describe the abstract ideas.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-25 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deaton et al. (Patent No. US 6,993,498 B1).
Deaton teaches all the limitations of claims 1-25.  Deaton discloses a method for performing a competitive online search of a product, comprising with regard to: 
Claim 1. A computer-implemented method for performing a competitive online search of a product, comprising:	●	identifying a merchant-initiated step in a product purchase flow of the product (claim 1; see at least figs. 5, 7, 9-10; c4:13-20);	●	performing a concurrent competitive online search of the product upon the merchant-initiated step of the product purchase flow (claim 1; see at least figs. 5, 10; c2:1-11 “a manufacturer is provided access to real-time product purchase information. This real-time access allows the manufacturer to respond appropriately to market condition.”); and	●	presenting a result of the concurrent competitive online search (claims 1, 8; see at least c1:56-65 “system also includes a substantially real-time communication link operable to carry information associated with the items from the point-of-sale to the Internet on a substantially real-time basis for receipt by the computer,” c2:1-11 “a manufacturer is provided access to real-time product purchase information,” c4:1-12 “information is then made available on a substantially real-time basis to manufacturers 16, vendors 20, wholesalers 22, and other appropriate clients”).Claim 2. The computer-implemented method of claim 1 wherein the merchant-initiated step in the product purchase flow is a product inventory search (claims 2, 8, 17; see at least figs. 1, 4A, 8-12 (remote product search using UPC).
products, …. store identification … register or lane number, and additional data such as lines of print sent to the receipt tape, … customer IDs, and receipt lines including item description, quantity, and price, and receipt total…. payment instrument data such as credit card number, check number, and debit card number”).Claim 4.  The computer-implemented method of claim 3 wherein the draft order is a multi-channel draft order comprising an offline channel and an online channel (claim 4; see at least c3:46-67 “point-of-sale information obtained at store 14 is communicated on a substantially real-time basis to UPC server 12. Such point-of-sale information may include …. a store identification such as an Internet address, the register or lane number, and additional data such as lines of print sent to the receipt tape”).Claim 5.  The computer-implemented method of claim 1 wherein the product is not in inventory at a store location where the merchant-initiated step occurs (claims 5, 8; see at least abstract “transmitting, on a substantially realtime basis, the plurality of Uniform Product Code over the Internet to a remote computer connected to the Internet”).
performing the concurrent competitive online search of the product comprises:	●	creating a product request data record for the product (claim 23; see at least figs. 5, 7, 9; c2:1-11 “a manufacturer is provided access to real-time product purchase information”);	●	transmitting the product request data record to a competitive analysis engine (claims 9, 23; see at least abstract, c1:50-56 “transmitting, on a substantially real-time basis, the plurality of Uniform Product Codes over the Internet to a remote computer connected to the Internet”); and	●	receiving a competitive analysis result data record containing a promotion recommendation for the product (claim 23; see at least c12:14-21).Claim 24.  The computer-implemented method of claim 23, wherein the competitive analysis result data record contains at least one alternate purchasing option for the product (claim 24; see at least c2:11-32 “product information associated only with its products and with its competitors products”).Claim 25. The computer-implemented method of claim 23, wherein presenting the result of the concurrent competitive online search comprises transmitting at least an aspect of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Pollack, Pub. No. US 2010/0088158 A1: teaches competitive pricing research from seller side therefore by necessity including many of the same limitations.
	●	Ehrlich et al., Patent No. US 6,873,968 B2: teaches the entire process of gathering information and providing access to competitive pricing and inventory information to both consumers and merchants.
	●	Kraft, Patent No. US 7,010,534 B2: teaches competitive price searching in a marketplace.  Anticipates independent claim and most of the others but does not explicitly recite promotions and/or discounts.
	●	Corrieri et al., Pub. No. US 2021/0125262 A1: initiated by the customer rather than the merchant but otherwise teaches all of the remaining limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 29, 2021